Case 3:13-cv-07871-FLW-TJB Document 240 Filed 05/31/19 Page 1 of 1 PageID: 21879



                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
                                           (609) 989-2040
           CHAMBERS OF                                                     U.S. COURTHOUSE
                                                                           402 E. STATE STREET, RM 6052
  TONIANNE J. BONGIOVANNI                                                  TRENTON, NJ 08608
 UNITED STATES MAGISTRATE JUDGE




                                          May 31, 2019

                                        LETTER ORDER

            Re:      Cole, et al. v. NIBCO, Inc.
                     Civil Action No. 13-7871 (FLW)

         Dear Parties:

         Pending before the Court is Plaintiffs’ Motion for Bond to Compel Objector-Appellant

 Jeffrey Palmer to Post an Appeal Bond Pursuant to Fed. R. App. P. 7. (Docket Entry No. 236).

 On May 15, 2019, Jeffrey Palmer filed a Notice of Withdrawal of Objection. (Docket Entry No.

 238). In light of the withdrawal, Plaintiffs’ Motion is DENIED AS MOOT.

                  IT IS SO ORDERED.

                  The Clerk of the Court is directed to terminate Docket Entry No. 236.

                                                      s/ Tonianne J. Bongiovanni
                                                    TONIANNE J. BONGIOVANNI
                                                    United States Magistrate Judge
